Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election and amendment filed on 05/16/2022.  
	Currently, claims 26-45 and 37-45 being withdrawn from consideration as drawn to non-elected Groups.  

Election/Restrictions
Claims 37-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022.

Applicant's election with traverse of Group I in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that the claims 37-39 are now in linking claim format.  This is not found persuasive because while this is an argument to have the claims considered to be linking claims (which they are now) this is not an argument against the imposition of the restriction itself, as claims in linking claim format are rejoined when the elected group is allowable.  For now the claims to the elected group are not considered to be allowable, and there is no common special technical feature as well.  When the elected claims are allowed the other claims will be reviewed for linking status/rejoinder as normal.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "at least an uppermost one of the second metallization levels” and also just plain “the second metallization levels” in the final line(s).  There is insufficient antecedent basis for this phrase and the later stand alone limitation itself in the claim.  It is suggested to introduce second metallization levels or else make reference to the singular.  For now the office will presume that there was some drafting typographical error where either one or the other was intended to be used and as the singular is otherwise used throughout the claim the office will presume that it is the singular that is intended, if the applicant wants to make an introduction of the plural then they can do so.  

Separately, claim 36 also recites “the second region” on line 6, and this limitation also appears to lack antecedent basis as it has yet to be introduced.  The office will here interpret this limitation as an attempt to introduce this part with “a second region” for the purpose of this action.  It is suggested to introduce this part or else adjust the dependency to depend on claim 32 where this part is introduced (claim 35 may also be intended to depend on claim 32 etc. as well and can have its dependency reviewed).  

The office notes that as some issues have been noted above the applicant’s assistance in identifying any other typographical or grammatical/introduction errors and correcting them is appreciated.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921).  
As to claim 26, Li shows an integrated circuit (IC) structure, comprising: 
a first substrate layer comprising (111) silicon (see the Si 111 layer in Fig. 2a) over a second substrate layer (see the Si 100 layer) also comprising silicon within a region of the IC structure (note here the office will just designate the entire left-right region shown in Fig. 2a but the office could alternately designate the right hand half or left hand half etc. for alternate grounds of rejection), wherein the first substrate layer is separated from the second substrate layer by a layer of substrate dielectric material (note the SiO2 layer that separates the Si 111 and Si 100 layers); and 
a device comprising a Group III-Nitride (III-N) material (see the right hand HEMT made in Fig. 2a which has AlGaN and other 3-N materials; note for claim 35 below the office will use the GaN channel material here instead of the AlGaN barrier layer; first paragraph of page 919) above the first substrate layer within the region of the IC structure (note this is above the Si 111 layer and is in the region noted above), wherein the substrate dielectric material is absent within at least a portion of the region that is below the device (note that the SiO2 is absent in certain trench parts where the SiN layer and air dips down therein within at least a portion of the region that is below the device).  

As to claim 28, Li shows the device wherein: 
The layer of substrate dielectric material comprises Si and oxygen (note the SiO as the dielectric noted above),
The first substrate layer as a thickness no more than 50 nm (note the total thickness is 1.5 um for the Si(111) but here the office will designate the first nanometer thereof as a  thickness no more than 50 nm; beginning of page 919).  

As to claim 29, Li shows the device wherein a void (see the trench in the middle void of material) is present between III-N material and the second substrate layer (note this trench is between parts of the AlGaN and the Si (100) layer) within the portion of the region where the substrate dielectric material is absent (note the betweenness is happening within the same portion of the overall region where the substrate dielectric material is absent as designated above). 

As to claim 30, Li shows the device further comprising:
An isolation dielectric material (note the SiN lining the middle trench) laterally adjacent to the III-N material (see this being adjacent to the AlGaN mentioned above);
And a non-conductive via (here note the middle trench being a non-conductive hole, or hole filled with non-conductive material of the air) that intersects the portion of the region where the substrate dielectric material is absent (note this middle trench intersects the “region” where the substrate dielectric material is absent as it goes down through it/to it), and extends through at least one of the isolation dielectric material and the III-N material (see the middle trench going through the SiN that lines it).   

As to claim 31, Li shows the device wherein the first substrate layer is absent within the portion of the region below the device (note that the Si(111) layer is absent in the portion of the region below the device noted above where the SiN+air gap is dipping down through it).  


Claim(s) 26 and 36 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bayram et al. (“Bayram” Us 2015/0318283 published 11/05/2015).  
As to claim 26, Bayram shows an integrated circuit (IC) structure (note ultimately Fig. 17 but with preceding figures being the method of making it and various parts being introduced during the method of making it), comprising: 
a first substrate layer comprising (111) silicon (see Si layer 16a/b/c being made of the same orientation as the layer 12L which is 111 orientation Si; [0032] discussing layer 12L and then noting in [0033] that the layer thereabove which is 16a/b/c has the same orientation in an embodiment) over a second substrate layer (note the layer 12L itself; [0032]) also comprising silicon within a region of the IC structure (note this is Si; [0032]; note also the region from the left hand side of the middle device all the way over to the right hand side of the page in Fig. 17), wherein the first substrate layer is separated from the second substrate layer by a layer of substrate dielectric material (note the 12L is separated from 16a/b/c by layer 14p of dielectric; [0032]); and 
a device comprising a Group III-Nitride (III-N) material (see device on the right hand side with III-N material 38P etc.; [0055]) above the first substrate layer within the region of the IC structure (note this is at a higher level than the first substrate layer 16a/b/c for at least part of it, and for the main device part, although not directly thereabove), wherein the substrate dielectric material is absent within at least a portion of the region that is below the device (note that the material 14p is absent in the furthest right portion of the region designated above and directly below the right hand device).  

As to claim 36, Bayram shows the device above further comprising one or more metallization levels (note the metallization levels up above the device on the right side etc., including parts 84/86/84/78/90/90/90/88 making them up; [0089] and [0092]), wherein the one or more metallization levels further comprise a first metallization level (see metallization level of parts 80/84/86in general) over first gate electrodes and first source/drain terminals within the first region of the IC (note also these are over first gate electrode 54 in [0065] and source/drain parts 82 in [0089]), 
A second metallization level over second gate electrodes and second source/drain terminals within a second region of the IC (note the left side parts 90 acting as another/second metallization level for the left side device, and note these go over the source and drain and gate contacts 74S/74D/72A over in the left hand region of the device; [0088]), 
A third metallization level (note the level of the right side 90/88 parts here acting as another/third metallization level for the right side device; ) over both the first metallization level and the second metallization level (note parts of the right side 90’s+88 are over the left side 90’s and the lower 80’s+84+86, especially if the device is tipped to the left a bit), the third metallization level interconnecting the first metallization level with at least an uppermost one of the second metallization level (note that here the part 88 of the overall part 90/88 will interconnect the first metallization level of 80+84+86 with the left side 90’s).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Briere (US 2014/0197462 published 07/17/2014).  
As to claim 27, Li shows the device as related for claim 26 above, wherein the first substrate layer has a thickness of no more than 100 nm (note the first 1 nm non-total thickness of the Si 111 layer’s total thickness), and the layer of substrate dielectric material has a thickness greater than that of the first layer (note the 1um of SiO discussed above at the end of page 918 is compared against the 1 nm designated above), but fails to show the device being one wherein the second substrate layer has a lower electrical resistivity than the first substrate layer explicitly (note here the office does find as fact however than an embodiment with the Si in the primary Li reference is just normal Si with normal resistivity for Si as an embodiment immediately envisaged from the context of the reference, however no high resistance Si layer is disclosed for the upper Si layer).  

Briere shows a device with a high resistivity Si 111 layer being used below the main device layers (see Fig. 2 using a high resistivity substrate layer below the main device layers; [0025]) 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a high resistivity Si layer as taught by Li for the upper Si layer in Briere with the motivation of assisting in reducing capacitive coupling between parts of the device with the substrate layer(s) (see the purpose set forth in [0022]).  


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Briere (US 2014/0197462 published 07/17/2014) as applied to claim 27 above, and further in view of Lai (US 2014/0264431 published 09/18/2014).  
As to claim 32, Li as modified by Briere above shows the device related above, wherein the second substrate layer comprises (100) silicon (see the 100 Si designated above in Li),
the III-N material is above the first substrate layer within a first region of the IC structure (see the channel or AlGaN layer designated above being above the first substrate layer designated above in the first region designated above).  

However, Li as modified by Briere above fails to show their being explicitly a metallization level electrically coupling the first device to the second device (see the circuit that they intend to make as a half bridge in Fig. 1 of Li having the source of the top HEMT connected ot the lower HEMT but they do not explicitly show formation of the metallization).  

Lai shows making a metallization layer to connect devices (see metal wire 36 connecting devices as a primitive metallization layer; [0047]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the metallization as taught by Lai to make a metallization layer to connect the drain of the left device in Li, as modified by Briere above, with the source of the right device with the motivation of getting started on making the connections they intend to use for a half bridge in Li (see Lai showing how to make some metallizations to realize a circuit like the one Li intends to make).  


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Briere (US 2014/0197462 published 07/17/2014) as applied to claim 27 above, and further in view of Lai (US 2014/0264431 published 09/18/2014) as applied to claim 32 above, and finally in view of He (US 8,604,486 patented 12/10/2013).  
As to claim 33, Li, as modified by Briere and Lai above, show the device wherein the device comprises a III-N heterojunction FET (see the HFET being made as the device designated above), and the second device is a FET (see the HFET for the other device).  

However, Li, as modified by Briere and Lai above fail to show there being a MOSFET in specific as the second device (this being because there is no gate insulator in the stack for the second device).  

He shows making a gate insulator for a gate stack for an HFET (see the p-semiconductor-gate insulator-gate electrode stack in Fig. 3F-4; column 5, line 55-65 and column 6, lines 8-11).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the gate dielectric as taught by He to have made a gate dielectric for the Li, as previously modified by Briere and Lai above, with the motivation of adding in a dielectric to help to prevent gate leakage current from the gate electrode, see the addition of the gate dielectric here in a position where it will help stop current from the gate).  

The office notes that with the gate dielectric brought in the device is now a MOSFET in broad MOSFET terminology.  


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li” Li, X. “200V Enhancement-Mode p-GaN HEMTs Fabricated on 200 nm GaN-on-SOI With Trench Isolation for Monolithic Integration” IEEE Elec. Dev. Lett. Vol. 38, No. 7, 07/2017 pp. 918-921) as applied to claim 26 above, in view of Kajitani et al. (“Kajitani” US 2016/0336437 published 11/17/2016).
As to claim 35, Li shows the device as related above, wherein the III-N material is between a III-N buffer and a III-N polarization layer (note with the III-N material designated as the GaN channel layer above in the alternate designation of parts it will be between an (Al)GaN buffer layer and a AlGaN barrier layer on top here acting as a polarization layer to create a 2DEG in this context; see first paragraph of page 919), that is on a plane of the III-N material, the III-N buffer in contact with the first substrate layer and having a thickness of at least 1 um (see the buffer layer being 2.6um; first paragraph of page 919), and 
The polarization layer has a composition that induces a 2D electron gas in a channel region of the III-N semiconductor layer (see the AlGaN composition making a 2DEG with the GaN channel layer in the channel layer for the device to function as the basis for these kinds of devices functioning).       

However, Li fails to show the polarization layer/barrier layer of their device being on the c-plane of III-N material (the channel layer) in specific.  

Kajitani shows making a channel layer with it’s main surface being the c-plane and having a barrier layer above it (see [0052] discussing making the channel layer having a c-plane as the upper surface and having a barrier layer there with it).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the c-plane upper surface design for a channel layer as taught by Kajitani to have made the structuring for the channel layer in Li with the motivation of using a real life design for the crystal orientation to replace the generic orientation of the disclosed channel in Li (note Kajitani suggesting a real life orientation for the generic disclosure of Li’s device).   

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims when all objections and issues under 112 noted above are resolved.
As to claim 34, the office notes that the limitations regarding the raised Silicon and where it must be in relation to the MOSFET and how the isolation dielectric surrounds the III-N material and the isolation dielectric laterally separates the III-N material from the raised (100) silicon are not shown in the prior art in the context of all the limitations of the parent claims.  Here the office notes that Li is some of the better art and some of the art noted above for various features of the depending claim is good art related to this overall claim chain.  However, there is no art that will address all of these limitations all at once, and no art that appears to be such that it will lend itself to making a rejection under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891